PER CURIAM.
We find no error in the convictions or in the terms of the sentences imposed by the court, but we reverse for the correction of two errors in the assessment of fines, fees, and costs. The discretionary fine imposed in each of the cases in the lower tribunal and the surcharges imposed on those fines are reversed on the ground that they were imposed as a lump sum for both circuit court cases at the sentencing hearing, without an oral pronouncement of'the basis therefor. See Williams v. State, 845 So.2d 987, 989 (Fla. 1st DCA 2003); Dodson v. State, 710 So.2d 159, 160-61 (Fla. 1st DCA 1998), quashed on other grounds, 760 So.2d 145 (Fla.2000); Smiley v. State, 704 So.2d 191, 195 (Fla. 1st DCA 1997). The fee for the public defender’s services is reversed on the ground that the defendant was not given notice of his right to contest the fee. See Fla. R.Crim. P. 3.720(d)(1); Vaughn v. State, 65 So.3d 138, 139 (Fla. 1st DCA 2011); Parker v. State, 44 So.3d 1190, 1191 (Fla. 1st DCA 2010). In all other respects, the convictions and sentences are affirmed.
DAVIS, VAN NORTWICK, and PADOVANO, JJ., concur.